The Honorable Barbara Webb Prosecuting Attorney Seventh Judicial District 102 S. Main Street Benton, Arkansas 72015
Dear Ms. Webb:
This letter is issued in response to your recent request for an Attorney General's opinion regarding Act 836 of 1997.
You have presented the following question:
  Can Saline County use 1995 as the base year for applying the provisions of Act 836 of 1997 or will some other year have to be utilized as the base year?
It has come to my attention that the issue presented in your question is currently the subject of litigation. See Gunter v. Stephens, Faulkner County Court Docket No. CC-97-58. I am therefore unable to render an opinion in response to this question. It is a long-standing policy of this office not to issue legal opinions on matters that are pending before the courts for determination. Such matters are properly decided by the judiciary; commentary from any of the other branches of government would present a threat to the constitutional principle of separation of powers. Moreover, it is not the function of the Office of the Attorney General to give legal advice regarding particular matters that are the subject of dispute. Questions of this nature should be directed to the Assessment Coordination Division.
Accordingly, I must decline to issue an opinion in response to your question. However, I am enclosing Attorney General Opinion No. 96-316 for your consideration.
Sincerely,
WINSTON BRYANT Attorney General
WB:SBA/cyh